DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:
I. Claims 1-11, describing an embodiment of the species for forming friction materials of a brake pad and carrying out ultrasonic inspection as shown in Fig. 3, and classified in G01N 29/04.
II. Claims 12-16, describing an embodiment of the species of an apparatus having a press section, heating section, and testing section, classified in F16D 2069/0491.
III. Claims 17-20, describing an embodiment of the species of a tester having a transmitter, receiver, and compression plate, classified in F16D 71/00.

3.	Applicant's election with traverse of Invention I (claims 1-11) in the reply filed on June 22, 2022 is acknowledged.  The traversal is on the ground(s) that an undue burden is not present for examination, and that the inventions of Groups I, II, and III have sufficient interrelationship to facilitate sufficient searching within the field of friction material testing and manufacturing.  This is not found persuasive because the three identified inventions are distinct from each other and are not obvious variants (as each invention requires particulars not found in the other inventions), and there would be a serious burden on the examiner due to the separate classifications as well as a different field of search required for each of the separate inventions (see MPEP 808.02).  While all three inventions are related to the general field of friction material testing, Invention I is separately focused on the forming and inspection of friction materials of a brake pad, Invention II is separately focused on an apparatus having separate sections for pressing, heating, and testing while not necessarily being related to brake pads at all, and Invention III is separately focused on a tester having structural elements (e.g., transmitter, receiver, compression plate) not disclosed in either Inventions I or II. Taken as a whole, the separate inventions warrant separate classifications and different fields of search that present a considerable burden and separate references for search.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 22, 2022.  

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuhas (WO 2018/026575 A1).
	In regards to claim 1, Yuhas teaches a method (Yuhas paragraph [0002] teaches a method) comprising the steps of:
	 a. forming one or more friction materials of a brake pad (Yuhas paragraph [0033] and Fig. 1 teach manufacturing a brake pad, including a friction material 102 on the brake pad); and 
	b. inspecting each of the one or more friction materials with one or more ultrasonic testers while each of the one or more friction materials are within a manufacturing line to determine if each of the one or more friction materials meet one or more desired material properties (Yuhas paragraphs [0028]-[0029], [0040], and [0048] and Figs. 3, 13, and 14 teach performing non-destructive inspection using ultrasonic testers on the one or more friction materials within a manufacturing line to determine if they meet one or more desired material properties to provide quality assurance at the point of manufacture).

	In regards to claim 2, Yuhas further teaches wherein the one or more ultrasonic testers are part of a closed-loop system (Yuhas Fig. 14 and paragraph [0099] teach where the testers (in-process material inspection station 1300) are part of a closed loop system providing process feedback 1418 to internally change manufacturing parameters and improve the qualities of the manufactured brake pads).

	In regards to claim 3, Yuhas further teaches wherein the inspection step provides feedback to an earlier step of the manufacturing line, and, if the one or more friction materials fail the inspection, or are approaching a specification maximum or minimum, the manufacturing line adjusts one or more manufacturing parameters based on the feedback (Yuhas Fig. 14 and paragraphs [0098]-[0099] teach where the inspection step provides process feedback 1418 to an earlier step of the manufacturing line (such as the mixer, press, or curing oven), and if one or more friction materials fail to satisfy quality standards, the manufacturing line adjusts one or more manufacturing parameters (e.g., temperature of the press, proportions of components at the mixer) based on the feedback).

	In regards to claim 4, Yuhas teaches wherein the feedback is automatically provided to the earlier step of the manufacturing line (Yuhas paragraph [0100] teaches where the feedback is automatically provided to the earlier step of the manufacturing line to continuously monitor and modify the development of the brake pads during the pressing operation).

	In regards to claim 5, Yuhas further teaches wherein the forming and inspection of the one or more friction materials may be done continuously or in batches (Yuhas Figs. 4A and 4B and paragraph [0070] teach where the forming and inspection of the friction materials may be done in batches to carry out discrete measurements as in Fig. 4A, or continuously to provide continuous measurements as in Fig. 4B).

	In regards to claim 6, Yuhas further teaches wherein the one or more ultrasonic testers are in communication with one or more electronic devices to record and relay results of the inspection (Yuhas paragraph [0105] teach where the one or more ultrasonic tester apparatus 1500 is in communication with a non-transitory computer readable storage device or storage disk to record and relay the results of the inspection).

	In regards to claim 7, Yuhas further teaches wherein the one or more manufacturing parameters are adjusted during curing, mixing, grinding, scorching, painting, assembling, packaging, or a combination thereof of the one or more friction materials based upon the feedback from the one or more ultrasonic testers (Yuhas paragraphs [0078] and [0099]-[0100] teach where one or more manufacturing parameters are adjusted during the mixing, curing, or pressing (assembling) stages based on feedback from the one or more ultrasonic testers).

	In regards to claim 8, Yuhas further teaches wherein adjusting the manufacturing parameters includes adjusting one or more process conditions, and wherein the process conditions are temperature, press pressure, press duration, or a combination thereof (Yuhas paragraph [0099] teaches adjusting manufacturing parameters by adjusting process conditions such as press temperature, press pressure, and compression time at the press).

	In regards to claim 9, Yuhas further teaches wherein the temperature is adjusted during curing, grinding, scorching, or a combination thereof to compensate for the one or more friction materials that initially fail to meet the one or more desired material properties in order to correct the one or more friction materials so that the one or more frictions materials meet the one or more desired properties (Yuhas paragraph [0099] teaches at least modifying the temperature during curing to compensate for the friction materials that fail to meet quality standards (desired material properties) in order to correct the friction materials to meet the desired properties).

	In regards to claim 10, Yuhas further teaches wherein the one or more ultrasonic testers determine a Young’s modulus of the one or more friction materials in a nondestructive manner (Yuhas paragraphs [0028]-[0029] and [0040] teach using ultrasonic testers determine a dynamic Young’s modulus of the friction material in a nondestructive manner).

	In regards to claim 11, Yuhas further teaches wherein, if the one or more friction materials fail the inspection step, the one or more friction materials are removed from the manufacturing line (Yuhas paragraph [0098] and Fig. 14 teach that if the one or more friction materials fail the inspection step by not satisfying quality standards, then those friction materials are removed from the manufacturing line and sent to the rejected parts station 1416).

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Moneghan (US Pat. No. 4,108,935) discloses a Method for Forming Solid Friction Material Structures.
B.	Brotz et al. (US Pat. No. 5,360,587) discloses Preparation of Friction Elements and Compositions Therefor.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        7/13/2022